


Exhibit 10.3




WEST MARINE, INC.
ASSOCIATES STOCK BUYING PLAN


(Amended and Restated September 23, 2015)




SECTION 1
PURPOSE
West Marine, Inc. established the West Marine, Inc. Associates Stock Buying Plan
(the "Plan"), effective as of November 1, 1994, as amended and restated on
November 1, 2009, in order to provide Eligible Employees of the Company and its
participating Subsidiaries with the opportunity to purchase Common Stock through
payroll deductions. West Marine, Inc. hereby amends and restates the Plan,
effective as of September 23, 2015. Except as otherwise provided by the
Committee, the terms and provisions of the Plan as set forth herein shall apply
to enrollment and/or purchases made after such date. For the terms of any
purchases made prior to such date, please see the version of the Plan document
in effect for such period.


The Plan is intended to qualify as an employee stock purchase plan under Section
423 of the Code. The provisions of the Plan, accordingly, shall be construed so
as to extend and limit participation in a manner consistent with the
requirements of that Section of the Code. The Plan is not intended to be an
employee benefit plan under the Employee Retirement Income Security Act of 1974,
and therefore is not required to comply with that Act.
 


SECTION 2
DEFINITIONS
2.1"1934 Act" means the Securities Exchange Act of 1934, as amended. Reference
to a specific Section of the 1934 Act or regulation thereunder shall include
such Section or regulation, any valid regulation promulgated under such Section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such Section or regulation.
2.2 “Account” means the account established for each Participant into which the
amount of each Participant’s payroll deductions shall be credited for the
purchase of Common Stock pursuant to the Plan. No interest will be paid or
allowed on amounts credited to a Participant’s Account. All payroll deductions
received by the Company under the Plan are general corporate assets of the
Company and may be used by the Company for any corporate purpose. The Company is
not obligated to segregate such payroll deductions.
2.3"Board" means the Board of Directors of the Company.
2.4“Change in Control” means, and shall be deemed to have occurred upon the
occurrence of, any one of the following events: (a) the acquisition in one or
more transactions, other than from the Company, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act),
other than the Company, a Subsidiary or any employee benefit plan (or related
trust) sponsored or maintained by the Company or a Subsidiary, of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of a
number of shares of the Company’s Common Stock in excess of 50% of the Company’s
outstanding Common Stock unless such acquisition has been approved in advance by
the Board; (b) any election has occurred of persons to the Board that causes
two-thirds of the Board to consist of persons other than (i) persons who were
members of the Board on the




--------------------------------------------------------------------------------




commencement date of the Plan under Section 12.2 and (ii) persons who were
nominated for election as members of the Board at a time when two-thirds of the
Board consisted of persons who were members of the Board on the commencement
date of the Plan under Section 12.2, provided, however, that any person
nominated for election by (x) a Board at least two-thirds of whom constituted
persons described in clauses (i) and/or (ii) of this Section 2.3(b) or (y) by
persons who were themselves nominated by such Board, shall for this purpose be
deemed to have been nominated by a Board composed of persons described in clause
(i) of this Section 2.3(b); (c) the consummation (i.e. closing) of a
reorganization, merger or consolidation involving the Company, unless, following
such reorganization, merger or consolidation, all or substantially all of the
persons who were the respective beneficial owners of the Company’s outstanding
Common Stock immediately prior to such reorganization, merger or consolidation,
following such reorganization, merger or consolidation beneficially own,
directly or indirectly, more than 75% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
entity resulting from such reorganization, merger or consolidation in
substantially the same proportion as their ownership of the outstanding Common
Stock of the Company immediately prior to such reorganization, merger or
consolidation, as the case may be; and (d) the consummation (i.e. closing) of a
sale or other disposition of all or substantially all the assets of the Company,
unless, following such sale or disposition, all or substantially all of the
persons who were the respective beneficial owners of the Company’s outstanding
Common Stock immediately prior to such sale or disposition, following such sale
or disposition beneficially own, directly or indirectly, more than 75% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or trustees, as the case may be, of the
entity acquiring such assets in substantially the same proportion as their
ownership of the outstanding Common Stock of the Company’ immediately prior to
such sale or disposition, as the case may be; or(e) a complete liquidation or
dissolution of the Company.
2.5"Code" means the Internal Revenue Code of 1986, as amended. Reference to a
specific Section of the Code or regulation thereunder shall include such Section
or regulation, any valid regulation promulgated under such Section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such Section or regulation.
2.6"Committee" shall mean the committee appointed by the Company's Chief
Executive Officer to administer the Plan. The members of the Committee shall
serve at the pleasure of the Chief Executive Officer. Any member of the
Committee may resign at any time by notice in writing mailed or delivered to the
Secretary of the Company.
2.7"Common Stock" means the common stock of the Company.
2.8"Company" means West Marine, Inc., a Delaware corporation.
2.9"Compensation" means a Participant's base compensation, plus pay for
overtime, holiday, and time off (such as sick and vacation pay), but excluding
incentive pay (such as bonuses, commissions or stock compensation), fringe
benefits, deferred compensation payments or payments connected with or after the
termination of employment, calculated before reduction for elective deferrals
and deductions.
2.10"Disability" means a physical or mental condition whereby the Participant:
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under (A) an accident and health plan covering employees of the Company,
(B) federal Social Security, or (C) a State disability income fund. The
Participant shall be responsible for submitting sufficient information
(including doctor’s certifications) to establish the Disability.




--------------------------------------------------------------------------------




2.11"Eligible Employee" means every Employee of an Employer who has been
employed for such period as the Committee may determine (up to two years),
except any Employee who, immediately after the grant of an option under the
Plan, would own stock and/or hold outstanding options to purchase stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any Subsidiary of the Company
(including stock attributed to such Employee pursuant to Section 424(d) of the
Code).
2.12"Employee" means an individual who is a common-law employee of any Employer,
whether such employee is so employed at the time the Plan is adopted or becomes
so employed subsequent to the adoption of the Plan.
2.13"Employer" or "Employers" means any one or all of the Company and those
Subsidiaries which, with the consent of the Board, have adopted this Plan.
2.14"Enrollment Date" means each May 1 and November 1, and/or such other dates
determined by the Committee from time to time.
2.15“Enrollment Form” means a paper or electronic form provided by an Employer
pursuant to which an Eligible Participant elects to enroll in the Plan.
2.16"Grant Date" means any date on which a Participant is granted an option
under the Plan.
2.17“Hardship” means the Committee’s determination that a Participant has
suffered or will suffer a severe financial hardship as a result of any of the
following:
2.17.1Expenses for medical care described in Section 213(d) of the Internal
Revenue Code previously incurred by Participant or Participant’s spouse or
dependent, or necessary for Participant or Participant’s spouse or dependent to
obtain medical care;
2.17.2Costs directly related to the purchase of Participant’s principal
residence (excluding mortgage payments);
2.17.3Tuition, related educational fees, and room and board expenses for the
next twelve (12) months of post-secondary education for Participant or
Participant’s spouse or dependent; or
2.17.4Amounts necessary to prevent Participant’s eviction from Participant’s
principal residence or foreclosure on the mortgage of Participant’s principal
residence.
2.17.5Payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code Section 152 without
regard to Code Section 152(d)(1)(B));
2.17.6Expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income); or
2.17.7Any other event as the Committee determines, by written resolution, will
give rise to an immediate and heavy financial need.
2.18"Holding Period" shall mean that period of time beginning on the Purchase
Date on which Shares are purchased by Participants under the Plan and ending
twelve (12) calendar months thereafter.
2.19“Participant" means an Eligible Employee who (a) has become a Participant in
the Plan pursuant to Section 4.1 and (b) has not ceased to be a Participant
pursuant to Section 8 or Section 9.
2.20"Plan" means the Amended and Restated West Marine, Inc. Associates Stock
Buying Plan, as set forth in this instrument and as hereafter amended or
restated from time to time.
2.21"Purchase Date" means the last business day of April and October, or such
other specific business days as may be established by the Committee from time to
time prior to an Enrollment Date for all options to be granted on such
Enrollment Date.
2.22"Subsidiary" means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the time of granting
options under the Plan, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.






--------------------------------------------------------------------------------






SECTION 3
SHARES SUBJECT TO THE PLAN
3.1.Number Available. As of September 23, 2015, a total of 355,022 shares of
Common Stock are available for issuance pursuant to the Plan, which includes
2,050,000 shares of Common Stock that were previously reserved for issuance
hereunder. Shares sold under the Plan may be newly issued shares or treasury
shares.
3.2.Adjustments. In the event of any reorganization, recapitalization, stock
split, reverse stock split, stock dividend, combination of shares, merger,
consolidation, offering of rights or other similar change in the capital
structure of the Company, the Board shall make such adjustment, if any, as it
deems appropriate in the number, kind and purchase price of the shares available
for purchase under the Plan and in the maximum number of shares subject to any
option under the Plan.


SECTION 4
ENROLLMENT
4.1.Participation. Each Eligible Employee may elect to become a Participant by
enrolling or re-enrolling in the Plan effective as of any Enrollment Date. In
order to enroll, an eligible employee must complete, sign (which includes
electronic signature or acknowledgement) and submit to the Company an Enrollment
Form in such form and format as may be specified by the Committee from time to
time. Any Enrollment Form received by the Company no later than fourteen (14)
calendar days before an Enrollment Date shall be effective on that Enrollment
Date, provided that the Committee, in its discretion, may (on a uniform and
nondiscriminatory basis) specify an earlier or later deadline for the submission
of Enrollment Forms. Any Participant whose option expires and who has not
withdrawn from the Plan automatically will be re-enrolled in the Plan on the
Enrollment Date immediately following the Purchase Date on which his or her
option expired.
4.2.Payroll Withholding. On his or her Enrollment Form, each Participant must
elect to make Plan contributions via payroll withholding from his or her
Compensation at a rate equal to any whole percentage from 1% to such maximum
percentage (not to exceed 10%) that the Committee may establish from time to
time for all options to be granted on any Enrollment Date. A Participant may
elect to increase or decrease his or her rate of payroll withholding (effective
as of the next Enrollment Date) by submitting a new Enrollment Form in
accordance with such procedures as may be established by the Committee from time
to time. In order to be effective, the Enrollment Form must be received by the
Company no later than fourteen (14) calendar days before the Enrollment Date
elected for the change, provided that the Committee, in its discretion, may (on
a uniform and nondiscriminatory basis) specify an earlier or later deadline for
the submission of enrollment forms. Any Participant who is automatically
re-enrolled in the Plan will be deemed to have elected to continue his or her
contributions at the percentage last elected by the Participant.


SECTION 5
OPTIONS TO PURCHASE COMMON STOCK
5.1.Grant of Option. On each Enrollment Date on which the Participant enrolls or
re-enrolls in the Plan, he or she shall be granted an option to purchase, at the
price determined under Section 6.1, that number of whole shares of Common Stock
that can be purchased or issued by the Company based upon that price with the
amount held in the Participant’s Account.
5.2.Duration of Option. Each option granted under the Plan shall expire on the
earliest to occur of (a) the date which is 27 months from the Grant Date, or the
expiration of any shorter option period established by the Committee prior to an
Enrollment Date, (b) the completion of the purchase of




--------------------------------------------------------------------------------




shares on the applicable Purchase Date, or (c) the date on which the Participant
ceases to be such for any reason.
5.3.Number of Shares Subject to Option. The number of shares available for
purchase by each Participant under the option will be established by the
Committee from time to time prior to an Enrollment Date for all options to be
granted on such Enrollment Date. Notwithstanding the preceding, an option (taken
together with all other options then outstanding under this Plan and under all
other similar employee stock purchase plans of the Employers) shall not give the
Participant the right to purchase shares at a rate which accrues in excess of
$25,000 of fair market value at the applicable Grant Dates of such shares (less
the fair market value at the applicable Grant Dates of any shares previously
purchased during such year under options which have expired or terminated) in
any calendar year during which such Participant is enrolled in the Plan at any
time.
5.4.Other Terms and Conditions. Each option shall be subject to the following
additional terms and conditions: (a) payment for shares purchased under the
option shall be made only through payroll withholding under Section 4.2 held in
Participant’s Account; (b) purchase of shares upon exercise of the option will
be accomplished only in installments in accordance with Section 6.1; (c) the
price per share under the option will be determined as provided in Section 6.1;
(d) the option in all respects shall be subject to such terms and conditions
(applied on a uniform and nondiscriminatory basis), as the Committee shall
determine from time to time in its discretion.


SECTION 6
PURCHASE OF SHARES
6.1.Exercise of Option. On each Purchase Date, the funds then credited to each
Participant's Account shall be used to purchase shares of Common Stock. The
price of the shares purchased under any option shall be 85% of the lower of: (a)
the closing price of Common Stock on the Grant Date for such option on the
National Association of Securities Dealers National Market System; or (b) the
closing price of Common Stock on that Purchase Date on the National Association
of Securities Dealers National Market System.
6.2.Crediting of Shares. Shares purchased on any Purchase Date shall be
delivered to a broker designated by the Committee for the benefit of the
Participant. As determined by the Committee from time to time, such shares shall
be delivered as physical certificates or by means of a book entry system.
Although the Participant may direct the broker to sell such shares at any time
(subject to applicable securities laws and Section 7), the shares may not be
transferred to another broker or to any other person (including the Participant)
until 24 months after the Grant Date of the option with which the shares were
purchased. Upon expiration of the 24-month period a Participant may transfer
such shares to an account at another brokerage firm of the Participant's
choosing or request that a certificate that represents the shares be issued and
delivered to the Participant.
6.3.Exhaustion of Shares. If at any time the shares available under the Plan are
over-enrolled, enrollments shall be reduced proportionately to eliminate the
over-enrollment. Any funds that cannot be applied to the purchase of shares due
to over-enrollment shall be refunded to the Participants.


SECTION 7
HOLDING PERIOD
7.1.Dispositions Subject to Holding Period. Subject to Section 7.2 below, a
Participant may undertake a disposition, as that term is defined in Section
424(c) of the Code (which generally includes any sale, exchange, gift, or
transfer of legal title), of shares in the Participant's brokerage account (as
contemplated by Section 6.2) which were acquired on or after April 30, 2010,
only after the expiration of the Holding Period.
7.2.Distributions Exempted from the Holding Period. Notwithstanding the
foregoing, a Participant (or his or her beneficiary, if applicable) may
undertake a disposition of any shares in the




--------------------------------------------------------------------------------




brokerage account prior to the expiration of the Holding Period upon the
occurrence of any of the following events, in which case such disposition shall
be made as soon as administratively practical following the effective date
thereof:
7.2.1Death;
7.2.2Disability;
7.2.3The cessation of Participant’s status as an Eligible Employee (for example,
because of his or her termination of employment from all Employers for any
reason); or
7.2.4Hardship -- provided that Participant certifies and agrees that: (i) the
number of shares or other amounts subject to such disposition shall be limited
to the amount reasonably necessary to meet the Participant's needs resulting
from the Hardship plus amounts necessary to pay taxes or penalties reasonably
anticipated as a result of the disposition; and (ii) Participant has first
obtained all distributions (other than hardship distributions from the Company’s
401(k) plan) and nontaxable loans currently available to Participant under the
Company’s other employee benefit plans or programs.


SECTION 8
WITHDRAWAL
8.1.Withdrawal. A Participant may withdraw from the Plan by submitting a
completed written notice of withdrawal in the form and manner provided for by
the Company. A withdrawal will be effective only if it is received by the
Company at least fourteen (14) calendar days before the proposed date of
withdrawal, provided that the Committee, in its discretion, may specify (on a
uniform and nondiscriminatory basis) an earlier or later deadline for the
submission of such written notice of withdrawal. When a withdrawal becomes
effective, the Participant's payroll contributions shall cease and all amounts
then credited to the Participant's Account shall be distributed to him or her
(without interest) as soon as reasonably practicable. Notwithstanding any
contrary provision of the Plan, a Participant who has withdrawn from the Plan
pursuant to this Section 8 may not re-enroll in the Plan until the next
Enrollment Date after the date of his or her withdrawal. A Participant’s
withdrawal from the Plan shall not affect any shares held in the brokerage
account for the benefit of the Participant, which shares shall remain subject to
the Holding Period in Section 7.


SECTION 9
CESSATION OF PARTICIPATION
9.1.Termination of Status as Eligible Employee. A Participant shall cease to be
a Participant immediately upon the cessation of his or her status as an Eligible
Employee (for example, because of his or her termination of employment from all
Employers for any reason). As soon as practicable after such cessation, the
Participant's payroll contributions shall cease and all amounts then credited to
the Participant's account shall be distributed to him or her (without interest).
9.2.Leave of Absence. Unless a Participant voluntarily withdraws from the Plan,
shares will be purchased for that Participant's Account on the Purchase Date
next following commencement of a leave of absence by such Participant. However,
the Participant will cease to be a Participant immediately after such purchase
of shares, provided that if and when he or she returns from the leave, he or she
may re-enroll under Section 4.1, if then eligible.


SECTION 10
DESIGNATION OF BENEFICIARY
10.1Designation. If permitted by the Committee, each Participant may, pursuant
to such procedures as the Committee may specify, designate one or more
beneficiaries to receive shares of Common Stock purchased under the Plan or any
amounts credited to the Participant's Account in the event of his or her death
subsequent to a Purchase Date but prior to delivery of such shares or cash.




--------------------------------------------------------------------------------




10.2Changes. A Participant may designate different beneficiaries (or may revoke
a prior beneficiary designation) at any time by delivering a new designation (or
revocation of a prior designation) in like manner. Any designation or revocation
shall be effective only if it is received by the Committee. However, when so
received, the designation or revocation shall be effective as of the date the
notice is executed (whether or not the Participant still is living), but without
prejudice to the Committee on account of any payment made before the change is
recorded. The last effective designation received by the Committee shall
supersede all prior designations and the Committee may rely upon the most recent
beneficiary designation it has on file as being the appropriate
beneficiary(ies).
10.3Failed Designations. If a Participant dies without having effectively
designated a beneficiary, or if no beneficiary (primary or secondary) survives
the Participant, any cash in the Participant's Account or shares of Common Stock
shall be delivered to the executor or administrator of the Participant’s estate,
or if no such executor or administrator has been appointed to the knowledge of
the Committee, in its sole discretion, may deliver such shares of Company Stock
or cash to the spouse or any one or more dependents or relatives of the
Participant, or if no spouse, dependent or relative is known to the Committee,
then to such other person as the Committee may designate.


SECTION 11
ADMINSTRATION
11.1    Plan Administrator. The Plan shall be administered by the Committee. The
Committee shall have the authority to control and manage the operation and
administration of the Plan.
11.2    Actions by Committee. Each decision of a majority of the members of the
Committee then in office shall constitute the final and binding act of the
Committee. The Committee may act with or without a meeting being called or held
and shall keep minutes of all meetings held and a record of all actions taken by
written consent.
11.3    Powers of Committee. The Committee shall have all powers and discretion
necessary or appropriate to supervise the administration of the Plan and to
control its operation in accordance with its terms, including, but not by way of
limitation, the powers and authority conferred on the Committee elsewhere in
this Plan in addition to the following discretionary powers:
11.3.1To interpret and determine the meaning and validity of the provisions of
the Plan and the options and to determine any question arising under, or in
connection with, the administration, operation or validity of the Plan and the
options;
11.3.2To determine any and all considerations affecting the eligibility of any
Employee to become a Participant or remain a Participant in the Plan;
11.3.3To cause an Account or Accounts to be maintained for each Participant;
11.3.4To determine the time or times when, and the number of shares for which,
options shall be granted;
11.3.5To establish and revise an accounting method or formula for the Plan;
11.3.6To determine the manner and form in which shares are to be delivered to
the designated broker;
11.3.7To determine the status and rights of Participants and their beneficiaries
or estates;
11.3.8To employ such brokers, counsel, agents and advisers, and to obtain such
broker, legal, clerical and other services, as it may deem necessary or
appropriate in carrying out the provisions of the Plan;
11.3.9To establish, from time to time, rules for the performance of its powers
and duties and for the administration of the Plan;
11.3.10To adopt such procedures and subplans as are necessary or appropriate to
permit participation in the Plan by Employees who are foreign nationals or
employed outside of the United States;




--------------------------------------------------------------------------------




11.3.11To delegate to any one or more of its members or to any other person,
severally or jointly, the authority to perform for and on behalf of the
Committee one or more of the functions of the Committee under the Plan;
11.3.12To determine a waiver of the Holding Period due to a Participant’s
Hardship;
11.3.13To determine whether a Participant has a Disability; and/or
11.3.14To perform or cause to be performed such further acts as it may deem
necessary, appropriate, or convenient for the administration and/or operation of
the Plan.
11.4    Decisions of Committee. All actions taken and/or interpretations and
decisions made, by the Committee in good faith in the exercise of authority
conferred upon it by this Plan shall be conclusive and binding on all persons,
including all Participants and their beneficiaries, and shall be given the
maximum possible deference allowed by law.
11.5    Administrative Expenses. All expenses incurred in the operation and
administration of the Plan by the Committee, or otherwise, including legal fees
and expenses, shall be paid and borne by the Employers, except any stamp duties
or transfer taxes applicable to the purchase of shares may be charged to the
Account of each Participant. Any brokerage fees for the purchase of shares by a
Participant shall be paid by the Company, but brokerage fees for the resale of
shares by a Participant shall be borne by the Participant.
11.6    Eligibility to Participate. No member of the Committee who is also an
Employee of an Employer shall be excluded from participating in the Plan if
otherwise eligible, but he or she shall not be entitled, as a member of the
Committee, to act or pass upon any matters pertaining specifically to his or her
own account under the Plan.
11.7    Limitation of Liability. No Employee of the Employers nor any member of
the Committee or the Board shall be subject to any liability with respect to her
or his duties under the Plan unless the person acts fraudulently or in bad
faith.
11.8    Indemnification. To the extent permitted by applicable law, each of the
Employers shall, and hereby does, indemnify and hold harmless the members of the
Committee, the Board, and any other Employee of the Employers with duties under
the Plan who was or is a party, or is threatened to be made a party, to any
threatened, pending or completed proceeding, wither civil, criminal,
administrative, or investigative, from and against any and all losses, claims,
damages or liabilities (including attorneys' fees and amounts paid, with the
approval of the Board, in settlement of any claim) arising out of or resulting
from the implementation of a duty, act or decision with respect to the Plan, so
long as such duty, act or decision does not involve gross negligence or willful
misconduct on the part of any such individual.
11.9    Reliance on Experts. In making any determination or in taking or not
taking any action under the Plan, the Committee or the Board, as the case may
be, may obtain and may rely upon the advice of experts, including professional
advisors to the Company. No director, officer or agent of the Employers shall be
liable for any such action or determination taken or made or omitted in good
faith.




SECTION 12
AMENDMENT, TERMINATION, DURATION AND CHANGE IN CONTROL
12.1    Amendment, Suspension, or Termination. The Board, in its sole
discretion, may amend, suspend or terminate the Plan, or any part thereof, at
any time and for any reason. If the Plan is terminated, the Board may elect to
terminate all outstanding options either immediately or upon completion of the
purchase of shares on the next Purchase Date, or may elect to permit options to
expire in accordance with their terms (and participation to continue through
such expiration dates). If the options are terminated prior to expiration, all
amounts then credited to Participants' accounts that have not been used to
purchase shares shall be returned to the Participants (without interest) as soon
as administratively practicable. Notwithstanding the foregoing, no such
amendment or termination shall affect rights previously granted without the
Participant’s consent. In addition, no amendment may be made without the




--------------------------------------------------------------------------------




prior approval of the Company’s stockholders unless required by applicable law
or regulation and if such amendment would:
12.1.1    Increase the number of shares of the Company Common Stock that may be
issued under the Plan;
12.1.2    Materially modify the requirements as to eligibility for participation
in the Plan; or
12.1.3    Materially increase the benefits which accrue to Participants under
the Plan.
12.2    Duration of the Plan. The Plan, as amended and restated, shall commence
on September 23, 2015, and subject to Section 12.1 (regarding the Board's right
to amend or terminate the Plan), shall remain in effect thereafter.
12.3    In the event of a Change in Control, the Board may, in its sole
discretion and without limiting or otherwise modifying the Board’s powers under
Section 12.1, (a) permit outstanding options under the Plan to remain
outstanding to the next Purchase Date or to permit options to expire in
accordance with their terms, (b) approve conversion of options under the Plan
into options to purchase securities of the successor or surviving entity in
connection with a Change in Control event, (c) establish a new Purchase Date for
outstanding options under the Plan that is prior to a Change in Control event,
or (d) terminate outstanding options under the Plan and return amounts then
credited to Participants’ accounts to Participants.


SECTION 13
GENERAL PROVISIONS
13.1    Participation by Subsidiaries. One or more Subsidiaries of the Company
may become participating Employers by adopting the Plan and obtaining approval
for such adoption from the Board. By adopting the Plan, a Subsidiary shall be
deemed to agree to all of its terms, including (but not limited to) the
provisions granting exclusive authority (a) to the Board of Directors to amend
the Plan, and (b) to the Committee to administer and interpret the Plan. Any
Subsidiary may terminate its participation in the Plan at any time. The
liabilities incurred under the Plan to the Participants employed by each
Employer shall be solely the liabilities of that Employer, and no other Employer
shall be liable for benefits accrued by a Participant during any period when he
or she was not employed by such Employer.
13.2    Inalienability. In no event may either a Participant, a former
Participant or his or her beneficiary, spouse or estate, whether voluntarily or
involuntarily, sell, transfer, anticipate, assign, hypothecate, pledge, or
otherwise dispose of any right or interest under the Plan; and such rights and
interests shall not at any time be subject to the claims of creditors nor be
liable to attachment, execution or other legal process. Any attempt at
assignment, transfer, pledge or other disposition shall be without effect.
Accordingly, for example, a Participant's interest in the Plan is not
transferable pursuant to a domestic relations order. The preceding shall not
affect the Participant's right to direct the sale or transfer of shares that
have been allocated to the Participant's account at the broker designated by the
Participant (subject to the provisions of the Plan).
13.3    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
13.4    Requirements of Law. The granting of options and the issuance of shares
shall be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as the
Committee may determine are necessary or appropriate.
13.5    No Enlargement of Employment Rights. Neither the establishment or
maintenance of the Plan, the granting of any options, the purchase or any
shares, nor any action of any Employer or the Committee, shall be held or
construed as a contract or confer upon any individual any right to be continued
as an employee of the Employer nor, upon dismissal, any right or interest in any
specific assets of the Employers other than as provided in the Plan. Each
Employer expressly reserves the right to discharge any employee at any time,
with or without cause.




--------------------------------------------------------------------------------




13.6    Apportionment of Costs and Duties. All acts required of the Employers
under the Plan may be performed by the Company for itself and its Subsidiary,
and the costs of the Plan may be equitably apportioned by the Committee among
the Company and the other Employers. Whenever an Employer is permitted or
required under the terms of the Plan to do or perform any act, matter or thing,
it shall be done and performed by any officer or employee of the Employer who is
thereunto duly authorized by the board of directors of the Employer.
13.7    Construction and Applicable Law. The Plan is intended to qualify as an
"employee stock purchase plan" within the meaning of Section 423 of the Code.
Any provision of the Plan which is inconsistent with Section 423 of the Code
shall without further act or amendment by the Company or the Board be reformed
to comply with the requirements of Section 423. The provisions of the Plan shall
be construed, administered and enforced in accordance with such Section and with
the laws of the State of California (excluding California's conflict of laws
provisions).
13.8    Captions. The captions contained in the Plan are inserted only as a
matter of convenience and for reference and in no way define, limit, enlarge or
describe the scope or intent of the Plan nor in any way shall affect the
construction of any provision of the Plan.
13.9    Non-Business Days. When any act under the Plan is required to be
performed on a day that falls on a Saturday, Sunday or U.S. federal holiday,
that act shall be performed on the next succeeding day which is not a Saturday,
Sunday or U.S. federal holiday.
13.10    Compliance with Securities Laws. The Plan, the granting of options
under the Plan and the offer, issuance and delivery of Common Stock, are subject
to compliance with all applicable federal and state laws, rules and regulations
(including, but not limited to, state and federal securities laws) and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. The person acquiring any securities under the Plan will, if requested
by the Company and as a condition precedent to the exercise of her or his
option, provide such assurances and representations to the Company as the
Committee may deem necessary or desirable to assure compliance with all
applicable legal requirements.


